Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Suffolk Bancorp Riverhead, New York We hereby consent to the incorporation by reference in this Registration Statement of our reports dated March 4, 2014, relating to the consolidated financial statements of Suffolk Bancorp, and the effectiveness of Suffolk Bancorp’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. /s/ BDO USA, LLP New York, New York May 29, 2014
